Return to: BLAIR M. JOHNSON, P.A. Post Office Box 770496 Winter Garden, FL 34777-0496 This instrument prepared by: BLAIR M. JOHNSON, ESQUIRE Post Office Box 770496 Winter Garden, FL 34777-0496 Property Appraisers Parcel Identification #: 09261100-025-00007 THIS MORTGAGE THIS IS A BALLOON MORTGAGE. THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL BALANCE DUE UPON MATURITY ON THE PROMISSORY NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF $1,049,000.00 SHALL BE $1,049,000.00, TOGETHER WITH ACCRUED INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE. Executed the 22nd day of July, 2008 by BLUE EARTH SOLUTIONS, INC., a Nevada Corporation hereinafter called the Mortgagor, to DONALD JENKINS and CAROL JENKINS, husband and wife, hereinafter called the Mortgagees. (Wherever used herein the terms "Mortgagor" and "Mortgagee" include singular and plural, all the parties to this instrument and the heirs, legal representatives and assigns of individuals, and the successors and assigns of corporations, wherever the context so admits or requires; and the term "Note" includes all Notes herein described if more than one.) WITNESSETH, that for good and valuable considerations, and also in consideration of the aggregate sum named in the Promissory Note of even date herewith, hereinafter described, the Mortgagor hereby grants, bargains, sells, aliens, remises, conveys and confirms unto the Mortgagees all the certain land of which the Mortgagor is now seized and in possession situated in Lake County, State of Florida, viz: THIS IS A MORTGAGE. LEGAL DESCRIPTION ATTACHED AS EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF. THIS MORTGAGE SHALL NOT BE ASSUMABLE. DUE ON SALE - CONSENT BY LENDER.
